ORDER
This appeal is from an order of the circuit court remanding this case to the Workers’ Compensation Commission. Respondent moves to dismiss the appeal on the ground the order is interlocutory and not directly appealable. We agree and dismiss the appeal.
S.C. Code Ann. § 1-23-390 (1986) provides:
An aggrieved party may obtain a review of any final judgment of the circuit court under this article by appeal to the Supreme Court. The appeal shall be taken as in other civil cases.
Accordingly, we have consistently held that an order of the circuit court remanding a case for additional proceedings before an administrative agency is not directly appealable. Owens v. Canal Wood Corp., 281 S.C. 491, 316 S.E. (2d) 385 (1984); Hunt v. Whitt, 279 S.C. 343, 306 S.E. (2d) 621 (1983). To the extent our recent decision in Blakely v. State Board of Medical Examiners, — S.C. —, 425 S.E. (2d) 37 (1993), may *53be read to allow such an appeal, it is hereby overruled.
Accordingly, the motion to dismiss is
Granted.
Is/ A. Lee Chander. A.C.J.
/s/ Ernest A. Finney. Jr.. A.J.
/s/ Jean H. Toal. A.J.
Is/ James E. Moore. A.J.
Harwell, C.J., not participating.